1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF ARIZONA
                                                         PHOENIX DIVISION


               In Re:                                            §
                                                                 §
               KAZBAR LLC                                        §      Case No. 2:17-bk-07611-DPC
                                                                 §
                                   Debtor                        §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       DAVID M. REAVES                    , chapter 7 trustee, submits this Final Account,
               Certification that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 0.00                                   Assets Exempt: NA
               (Without deducting any secured claims)

               Total Distributions to Claimants: 71,271.03              Claims Discharged
                                                                        Without Payment: NA

               Total Expenses of Administration: 33,462.33


                       3) Total gross receipts of $104,733.36 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $0.00 (see Exhibit 2), yielded net receipts of $104,733.36 from the liquidation of
               the property of the estate, which was distributed as follows:




              Case 2:17-bk-07611-DPC                 Doc 286   Filed 12/17/20   Entered 12/17/20 14:47:52     Desc
          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                                                               Page 1 of 14
                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                          $NA           $69,600.00            $69,600.00                $69,600.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA           33,538.60              33,538.60                33,462.33

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                 NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                           512,728.83          273,981.90            273,981.90                  1,671.03

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             105,559.46          230,228.62            230,228.62                      0.00

TOTAL DISBURSEMENTS                                $618,288.29         $607,349.12           $607,349.12            $104,733.36


                 4) This case was originally filed under chapter 11 on 07/03/2017, and it was converted to
          chapter 7 on 10/16/2018. The case was pending for 26 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/11/2020                        By:/s/DAVID M. REAVES
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




        Case 2:17-bk-07611-DPC                  Doc 286   Filed 12/17/20    Entered 12/17/20 14:47:52           Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                                                          Page 2 of 14
                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

         SERIES 6 LIQUOR LICENSE                                              1129-000                                        75,000.00

             CASH ON HAND                                                     1229-000                                            280.00

FUNDS FROM NATIONAL BANK ACCOUNT
                                                                              1229-000                                           3,628.36

            LIQOUR INVENTORY                                                  1229-000                                        25,825.00

TOTAL GROSS RECEIPTS                                                                                                        $104,733.36
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

              State of Arizona                    4800-000                NA             69,600.00            69,600.00        69,600.00

TOTAL SECURED CLAIMS                                                    $NA            $69,600.00            $69,600.00       $69,600.00




          Case 2:17-bk-07611-DPC                   Doc 286    Filed 12/17/20         Entered 12/17/20 14:47:52            Desc
       UST Form 101-7-TDR (10/1/2010) (Page: 3)
                                                              Page 3 of 14
            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                        CLAIMS           CLAIMS           CLAIMS
               PAYEE                       TRAN.                                                        CLAIMS PAID
                                                      SCHEDULED         ASSERTED         ALLOWED
                                           CODE

DAVID M. REAVES                            2100-000             NA             758.40         758.40            758.40


DAVID M. REAVES                            2200-000             NA               83.76          83.76              7.49


UNION BANK                                 2600-000             NA               30.00          30.00            30.00


State of Arizona                           2990-000             NA             400.00         400.00            400.00


REAVES LAW GROUP                           3110-000             NA           23,950.00      23,950.00        23,950.00


REAVES LAW GROUP                           3120-000             NA               76.84          76.84            76.84


GUTTILLA MURPHY ANDERSON                   3210-000             NA            2,460.00       2,460.00          2,460.00


GUTTILLA MURPHY ANDERSON                   3220-000             NA               51.20          51.20            51.20


SEMPLE MARCHAL & COOPER,
LLP                                        3420-000             NA            1,952.00       1,952.00          1,952.00


CUNNINGHAM & ASSOCIATES                    3610-000             NA            1,193.90       1,193.90          1,193.90


CUNNINGHAM & ASSOCIATES                    3620-000             NA            2,582.50       2,582.50          2,582.50

TOTAL CHAPTER 7 ADMIN. FEES                                     $NA         $33,538.60     $33,538.60       $33,462.33
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES




          Case 2:17-bk-07611-DPC                 Doc 286   Filed 12/17/20   Entered 12/17/20 14:47:52   Desc
      UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                                           Page 4 of 14
                                         UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                  NA             NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $NA                $NA             $NA              $NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                 CLAIMS           CLAIMS
                                                UNIFORM
                                                               SCHEDULED         ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                                (from Form     (from Proofs of    ALLOWED
                                                 CODE
                                                                    6E)            Claim)

            Arizona Department of
            Revenue                                                 3,278.49                NA              NA            0.00


            Arizona Department of
            Revenue                                               239,451.69                NA              NA            0.00


            Arizona Department of
            Revenue                                                 9,962.07                NA              NA            0.00


            ARIZONA DEPARTMENT
            OF REVENUE                           5300-000               NA                93.14         93.14            93.14


            CHRISTOPHER
7           DICKERSON                            5300-000               NA              360.00         360.00           238.86


12          HILA LANCIANO                        5300-000               NA              450.00         450.00           298.57


            INTERNAL REVENUE
            SERVICE                              5300-000               NA              429.21         429.21           429.21


8           SAMANTHA DICKERSON                   5300-000               NA              742.28         742.28           492.50




         Case 2:17-bk-07611-DPC                      Doc 286    Filed 12/17/20    Entered 12/17/20 14:47:52      Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                Page 5 of 14
                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                            (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                6E)            Claim)

            ARIZONA DEPARTMENT
2A          OF REVENUE                          5800-000       14,438.13         25,358.13      25,358.13            0.00


            ARIZONA DEPARTMENT
3           OF REVENUE                          5800-000       54,771.18         36,006.13      36,006.13            0.00


            INTERNAL REVENUE
            SERVICE                             5800-000            NA              118.75        118.75           118.75


            INTERNAL REVENUE
1A          SERVICE                             5800-000       98,876.62        151,087.17     151,087.17            0.00


            INTERNAL REVENUE
4           SERVICE                             5800-000       91,950.65         59,337.09      59,337.09            0.00

TOTAL PRIORITY UNSECURED                                     $512,728.83       $273,981.90    $273,981.90       $1,671.03
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                            (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                6F)            Claim)

            Bristol Farms Specialties                             956.20                NA           NA              0.00


            Fennemore Craig PC                                 43,750.00                NA           NA              0.00


            ARIZONA DEPARTMENT
2B          OF REVENUE                          7100-000            NA            2,941.70       2,941.70            0.00


10          CALISSA KASPERSKI                   7100-000            NA           47,000.00      47,000.00            0.00




        Case 2:17-bk-07611-DPC                   Doc 286    Filed 12/17/20    Entered 12/17/20 14:47:52     Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                            Page 6 of 14
                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                            (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                6F)            Claim)

11          CASSANDRA KASPERSKI                 7100-000            NA           20,000.00      20,000.00            0.00


5           DEBRA STEIN                         7100-000            NA           22,672.16      22,672.16            0.00


            INTERNAL REVENUE
1B          SERVICE                             7100-000            NA            2,131.89       2,131.89            0.00


9           KARINA KASPERSKI                    7100-000            NA           47,000.00      47,000.00            0.00


6           THE CHEFS WAREHOUSE                 7100-000       13,980.70         19,754.38      19,754.38            0.00


            INTERNAL REVENUE
1C          SERVICE                             7300-000       46,872.56         68,728.49      68,728.49            0.00

TOTAL GENERAL UNSECURED                                      $105,559.46       $230,228.62    $230,228.62           $0.00
CLAIMS




        Case 2:17-bk-07611-DPC                   Doc 286    Filed 12/17/20    Entered 12/17/20 14:47:52     Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                            Page 7 of 14
                                                                                                                                                                                                       Page:       1

                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              17-07611                            DPC         Judge:        Daniel P. Collins                             Trustee Name:                      DAVID M. REAVES
Case Name:            KAZBAR LLC                                                                                                  Date Filed (f) or Converted (c):   10/16/2018 (c)
                                                                                                                                  341(a) Meeting Date:               11/20/2018
For Period Ending:    12/11/2020                                                                                                  Claims Bar Date:                   12/26/2018


                                   1                                                2                             3                            4                          5                            6

                         Asset Description                                       Petition/                  Est Net Value              Property Formally             Sale/Funds                    Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled              (Value Determined by              Abandoned                  Received by               Administered (FA)/
                                                                                 Values                  Trustee, Less Liens,             OA=554(a)                   the Estate            Gross Value of Remaining
                                                                                                             Exemptions,                                                                             Assets
                                                                                                           and Other Costs)

  1. FUNDS FROM NATIONAL BANK ACCOUNT                           (u)                      Unknown                       3,628.36                                                  3,628.36                        FA
  2. LIQOUR INVENTORY                              (u)                                   Unknown                      25,000.00                                                 25,825.00                        FA
  3. SERIES 6 LIQUOR LICENSE                             (u)                                  0.00                    90,000.00                                                 75,000.00                        FA
  4. CASH ON HAND                                (u)                                     Unknown                        280.00                                                     280.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                          $0.00                 $118,908.36                                                $104,733.36                      $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  TFR submitted to UST.



  RE PROP #              4   --   FUNDS FOUND IN DEBTOR'S SAFE

  Initial Projected Date of Final Report (TFR): 10/01/2019            Current Projected Date of Final Report (TFR): 06/01/2020




                                       Case 2:17-bk-07611-DPC                   Doc 286         Filed 12/17/20             Entered 12/17/20 14:47:52                    Desc
      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                Page 8 of 14
                                                                                                                                                                                                 Page:           1

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-07611                                                                                             Trustee Name: DAVID M. REAVES                                            Exhibit 9
      Case Name: KAZBAR LLC                                                                                                Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX5324
                                                                                                                                          Checking Account
  Taxpayer ID No: XX-XXX0408                                                                             Blanket Bond (per case limit): $29,406,743.00
For Period Ending: 12/11/2020                                                                            Separate Bond (if applicable):


       1                2                             3                                             4                                                    5                    6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   10/26/18             1         KAZBAR LLC                                TURN OVER OF FUNDS                                    1229-000                $3,628.36                                  $3,628.36
                                  7137 E. STETSON                           HELD IN BANK ACC
                                  SCOTTSDALE, AZ 85251
   12/26/18                       UNION BANK                                BANK SERVICE FEE                                      2600-000                                         $15.00            $3,613.36

   01/18/19             2         CUNNINGHAM & ASSOCIATES                   SALE OF LIQUOR                                        1229-000              $25,825.00                                 $29,438.36
                                  P.O. Box 67087                            INVENTORY
                                  Phoenix, AZ 85073
   01/25/19                       UNION BANK                                BANK SERVICE FEE                                      2600-000                                         $15.00          $29,423.36

   02/06/19             4         DAVID M. REAVES, PC                       Cash on hand from debtor's                            1229-000                   $280.00                               $29,703.36
                                  Cashier's Check                           safe
   02/15/19                       Trsf To Axos Bank                         FINAL TRANSFER                                        9999-000                                    $29,703.36                 $0.00



                                                                                                            COLUMN TOTALS                               $29,733.36            $29,733.36
                                                                                                                  Less: Bank Transfers/CD's                    $0.00          $29,703.36
                                                                                                            Subtotal                                    $29,733.36                 $30.00
                                                                                                                  Less: Payments to Debtors                    $0.00                $0.00
                                                                                                            Net                                         $29,733.36                 $30.00




                                    Case 2:17-bk-07611-DPC                   Doc Page
                                                                                 286Subtotals:
                                                                                       Filed 12/17/20                   Entered 12/17/20 14:47:52
                                                                                                                                             $29,733.36Desc                   $29,733.36
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                      Page 9 of 14
                                                                                                                                                                                               Page:           2

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-07611                                                                                             Trustee Name: DAVID M. REAVES                                          Exhibit 9
      Case Name: KAZBAR LLC                                                                                                Bank Name: Axos Bank
                                                                                                                Account Number/CD#: XXXXXX0215
                                                                                                                                          Checking Account
  Taxpayer ID No: XX-XXX0408                                                                            Blanket Bond (per case limit): $29,406,743.00
For Period Ending: 12/11/2020                                                                           Separate Bond (if applicable):


       1                2                             3                                             4                                                    5                  6                     7

Transaction Date    Check or                Paid To / Received From                    Description of Transaction                 Uniform Tran.     Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                        ($)
   02/15/19                       Trsf In From UNION BANK                   INITIAL WIRE TRANSFER IN                               9999-000             $29,703.36                               $29,703.36

   02/26/19           4001        CUNNINGHAM & ASSOCIATES                   AUCTIONEER FOR TTEE                                                                              $3,776.40           $25,926.96
                                  P.O. Box 67087                            FEES/EXPNS
                                  Phoenix, AZ 85073                         PER ORDER GRANTING
                                                                            PAYMENT SIGNED ON
                                                                            2/25/19.
                                  CUNNINGHAM & ASSOCIATES                   AUCTIONEER FOR TTE                      ($1,193.90)    3610-000
                                                                            FEES/EXPNS
                                  CUNNINGHAM & ASSOCIATES                   AUCTIONEER FOR TTE                      ($2,582.50)    3620-000
                                                                            FEES/EXPNS
   04/05/19           4002        REAVES LAW GROUP                          ATTORNEY FOR TRUSTEE                                   3110-000                                  $9,950.00           $15,976.96
                                  2999 N. 44th STREET, SUITE 515            FEES
                                  PHOENIX, ARIZONA 85018                    PER ORDER GRANTING
                                                                            PAYMENT SINGED ON 4/4/19.
   04/18/19           4003        CHRISTOPHER DICKERSON                     Claim 000007, Payment                                  5300-000                                     $238.86          $15,738.10
                                  5944 N. 83RD STREET                       100.00000%
                                  SCOTTSDALE, AZ 85250
   04/18/19           4004        SAMANTHA DICKERSON                        Claim 000008, Payment                                  5300-000                                     $492.50          $15,245.60
                                  7777 E MAIN ST #129                       100.00000%
                                  SCOTTSDALE AZ 85251
   04/18/19           4005        HILA LANCIANO                             Claim 000012, Payment                                  5300-000                                     $298.57          $14,947.03
                                  1301 E.BRILL ST                           100.00000%
                                  PHOENIX, AZ 85006
   04/18/19           4006        INTERNAL REVENUE SERVICE                  SOCIAL SECURITY                                        5300-000                                      $96.24          $14,850.79
                                  OGDEN, UT 84201-0039
   04/18/19           4007        INTERNAL REVENUE SERVICE                  FEDERAL INCOME TAX                                     5300-000                                     $310.46          $14,540.33
                                  OGDEN, UT 84201-0039
   04/18/19           4008        INTERNAL REVENUE SERVICE                  MEDICARE                                               5300-000                                      $22.51          $14,517.82
                                  OGDEN, UT 84201-0039
   04/18/19           4009        ARIZONA DEPARTMENT OF REVENUE STATE TAX                                                          5300-000                                      $93.14          $14,424.68

   04/18/19           4010        INTERNAL REVENUE SERVICE                  EMPLOYER MATCHING                                      5800-000                                      $96.24          $14,328.44
                                  OGDEN, UT 84201-0039                      SOCIAL SECURITY
   04/18/19           4011        INTERNAL REVENUE SERVICE                  EMPLOYER MATCHING                                      5800-000                                      $22.51          $14,305.93
                                  OGDEN, UT 84201-0039                      MEDICARE



                                    Case 2:17-bk-07611-DPC                   Doc Page
                                                                                 286Subtotals:
                                                                                       Filed 12/17/20                   Entered 12/17/20 14:47:52
                                                                                                                                             $29,703.36Desc                 $15,397.43
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                      Page 10 of 14
                                                                                                                                                                                                    Page:           3

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-07611                                                                                               Trustee Name: DAVID M. REAVES                                             Exhibit 9
      Case Name: KAZBAR LLC                                                                                                  Bank Name: Axos Bank
                                                                                                                 Account Number/CD#: XXXXXX0215
                                                                                                                                            Checking Account
  Taxpayer ID No: XX-XXX0408                                                                              Blanket Bond (per case limit): $29,406,743.00
For Period Ending: 12/11/2020                                                                             Separate Bond (if applicable):


       1                2                             3                                             4                                                      5                   6                       7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction                  Uniform Tran.     Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   06/10/19             3         BRIAN RAAB                                SALE OF LIQUOR LICENSE                                   1129-000             $75,000.00                                  $89,305.93

   06/11/19                       Transfer to Acct # xxxxxx1809             Transfer of Funds                                        9999-000                                  $75,000.00             $14,305.93

   09/20/19           4012        GUTTILLA MURPHY ANDERSON                  SPECIAL COUNSEL FOR                                                                                 $2,511.20             $11,794.73
                                  CITY NORTH                                TTEE FEES/EXPENSES
                                  5415 E. HIGH STREET, SUITE 200
                                  PHOENIX, ARIZONA 85054
                                  GUTTILLA MURPHY ANDERSON                                                            ($2,460.00)    3210-000

                                  GUTTILLA MURPHY ANDERSON                                                               ($51.20)    3220-000

   10/02/19                       Transfer from Acct # xxxxxx1809           Transfer of Funds                                        9999-000               $5,000.00                                 $16,794.73

   10/03/19           4013        REAVES LAW GROUP                          ATTORNEY FOR TTEE                                                                                  $14,076.84               $2,717.89
                                  REAVES LAW GROUP                          FEES/EXPENSES
                                  2999 N. 44th STREET, SUITE 515
                                  PHOENIX, ARIZONA 85018
                                  REAVES LAW GROUP                                                                   ($14,000.00)    3110-000

                                  REAVES LAW GROUP                                                                       ($76.84)    3120-000

   03/12/20           4014        State of Arizona                          Liquor License renewal fee                               2990-000                                      ($250.00)            $2,967.89
                                                                            Reversal
                                                                            Written from wrong account
   03/12/20           4014        State of Arizona                          Liquor License renewal fee                               2990-000                                       $250.00             $2,717.89

   06/09/20           4015        SEMPLE MARCHAL & COOPER, LLP              Accountant for Ttee Fees                                 3420-000                                   $1,952.00                  $765.89
                                  2700 NORTH CENTRAL AVENUE,                Per order granting payment
                                  NINTH FLOOR                               signed on 6/9/20.
                                  PHOENIX, AZ 85004
   07/24/20           4016        DAVID M. REAVES                           Final distribution creditor                              2100-000                                       $758.40                  $7.49
                                  PO BOX 44320, PHOENIX, AZ 85064-          account # representing a
                                  4320                                      payment of 8.94 % per court
                                                                            order.
   07/24/20           4017        DAVID M. REAVES                           Final distribution creditor                              2200-000                                         $7.49                  $0.00
                                  PO BOX 44320, PHOENIX, AZ 85064-          account # representing a
                                  4320                                      payment of 8.94 % per court
                                                                            order.

                                    Case 2:17-bk-07611-DPC                   Doc Page
                                                                                 286Subtotals:
                                                                                       Filed 12/17/20                     Entered 12/17/20 14:47:52
                                                                                                                                               $80,000.00Desc                  $94,305.93
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                      Page 11 of 14
                                                                                                                                       Page:    4



                                                                        COLUMN TOTALS                     $109,703.36    $109,703.36
                                                                              Less: Bank Transfers/CD's    $34,703.36     $75,000.00    Exhibit 9
                                                                        Subtotal                           $75,000.00     $34,703.36
                                                                              Less: Payments to Debtors         $0.00          $0.00
                                                                        Net                                $75,000.00     $34,703.36




                            Case 2:17-bk-07611-DPC   Doc Page
                                                         286Subtotals:
                                                               Filed 12/17/20       Entered 12/17/20 14:47:52$0.00Desc         $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                              Page 12 of 14
                                                                                                                                                                                                     Page:           5

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-07611                                                                                              Trustee Name: DAVID M. REAVES                                               Exhibit 9
      Case Name: KAZBAR LLC                                                                                                 Bank Name: Axos Bank
                                                                                                                   Account Number/CD#: XXXXXX1809
                                                                                                                                           Kazbar liquor license
  Taxpayer ID No: XX-XXX0408                                                                              Blanket Bond (per case limit): $29,406,743.00
For Period Ending: 12/11/2020                                                                             Separate Bond (if applicable):


       1                2                             3                                               4                                                    5                      6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)         Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                               ($)
   06/11/19                       Transfer from Acct # xxxxxx0215           Transfer of Funds                                      9999-000               $75,000.00                                   $75,000.00

   10/02/19                       Transfer to Acct # xxxxxx0215             Transfer of Funds                                      9999-000                                        $5,000.00           $70,000.00

   03/12/20           5001        State of Arizona                          Liquor License renewal fee                             2990-000                                           $250.00          $69,750.00

   03/12/20           5002        State of Arizona                          Liquor License late fee                                2990-000                                           $150.00          $69,600.00

   03/12/20           5003        State of Arizona                          PER COURT ORDER DATED                                  4800-000                                       $69,600.00                 $0.00
                                                                            JUNE 5, 2019
                                                                            STATUTORY TAX LIEN UPON
                                                                            LIQUOR LICENSE


                                                                                                             COLUMN TOTALS                                $75,000.00              $75,000.00
                                                                                                                   Less: Bank Transfers/CD's              $75,000.00               $5,000.00
                                                                                                             Subtotal                                              $0.00          $70,000.00
                                                                                                                   Less: Payments to Debtors                       $0.00                $0.00
                                                                                                             Net                                                   $0.00          $70,000.00




                                    Case 2:17-bk-07611-DPC                   Doc Page
                                                                                 286Subtotals:
                                                                                       Filed 12/17/20                    Entered 12/17/20 14:47:52
                                                                                                                                              $75,000.00Desc                      $75,000.00
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                      Page 13 of 14
                                                                                                                                                             Page:     6




                                                                                                                                                              Exhibit 9
                                                                                         TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET             ACCOUNT
                                                                                                       NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0215 - Checking Account                                  $75,000.00             $34,703.36                  $0.00

                                            XXXXXX1809 - Kazbar liquor license                                   $0.00            $70,000.00                  $0.00
                                            XXXXXX5324 - Checking Account                                  $29,733.36                  $30.00                 $0.00

                                                                                                          $104,733.36            $104,733.36                  $0.00

                                                                                                     (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                             transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                     $104,733.36
                                            Total Gross Receipts:                   $104,733.36




                            Case 2:17-bk-07611-DPC            Doc Page
                                                                  286Subtotals:
                                                                        Filed 12/17/20     Entered 12/17/20 14:47:52$0.00Desc                    $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                       Page 14 of 14
